Citation Nr: 0813281	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Portland, Oregon, which, in pertinent part, denied 
the above claims.


FINDINGS OF FACT

1.  The veteran's hepatitis C has not been shown to have been 
incurred in or aggravated by service.

2.  A cervical spine disorder has not been shown to have been 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for a cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in October 2003, March 2006, and July 2006, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in March 2006 and July 2006.  Adequate notice 
has been provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, as entitlement to service connection 
is being denied, no effective date or rating percentage will 
be assigned, thus, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis and cirrhosis of the liver 
may also be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.




Hepatitis C

In his Veteran's Application For Compensation And/Or Pension 
(VA Form 21-526) received by the RO in September 2003, the 
veteran asserts that he currently has hepatitis C which was 
manifested as a result of his period of active service.  He 
specifically attributes his exposure to hepatitis C to 
receiving inoculations by air gun during his period of active 
service.

The veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  His August 
1972 induction report of medical examination shows no 
abnormalities of the endocrine system upon clinical 
evaluation.  His May 1976 separation report of medical 
examination also shows that upon clinical evaluation, his 
endocrine system was normal.  

Subsequent to service, a Risk Factors For Hepatitis 
Questionnaire completed by the veteran in October 2003 shows 
that he indicated that he had used intravenous drugs, as well 
as, intranasal cocaine.

A VA outpatient treatment record dated in June 2003 shows 
that the veteran's recent blood test was positive for 
hepatitis C antibodies.

VA outpatient treatment records dated from June 2003 to 
September 2005 show intermittent treatment for symptoms 
associated with chronic hepatitis C.  The records also show 
that the veteran would intermittently provide a long history 
of substance abuse.  He was periodically assessed with 
methamphetamine dependence, continuous; cocaine dependence, 
in remission; and polysubstance abuse, in remission.  He 
reported having used cocaine, marijuana, and LSD.

A VA liver, gall bladder, and pancreas examination report 
dated in November 2005 shows that the veteran's claims file 
was reviewed in conjunction with conducting the examination.  
The examiner indicated that the veteran was diagnosed with 
hepatitis C in 2003.  The veteran described his risk factors 
to include air gun inoculation in service, which caused 
visible bleeding in each recipient, with splattering of 
blood.  He also admitted to intravenous drug use over a one 
to two month period in the early 1980's.  He denied ever 
having a transfusion.  He currently had no symptoms from the 
hepatitis.  The impression was hepatitis C.  The examiner 
concluded that the most likely risk factor for hepatitis C 
was the veteran's history of intravenous drug use.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim.  The veteran contends that 
his hepatitis C could be attributable air gun inoculation in 
service.  While there is no indication that the veteran used 
intravenous drugs in service, his post-service medical 
records show a long history of drug use, to include 
intravenous drug use.  The law governing veteran's benefits 
states that no compensation shall be paid if a disability is 
a result of the disabled person's own abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  However, although compensation 
may not be paid, 38 U.S.C.A. § 1110 does not preclude the 
establishment of service connection for such a condition.  
Barela v. West, 11 Vet. App. 280, 283 (1998).  Direct service 
connection, however, may be granted only when a disability 
was incurred in the line of duty.  38 U.S.C.A. § 101(16) 
(West 2002).  A disability is not incurred in the line of 
duty when it is the result of the abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a) (West 2002).  The term drug abuse is 
defined to include the use of illegal drugs.  38 C.F.R. § 
3.301(d) (2007).  The VA General Counsel has interpreted 
these provisions to mean that a substance abuse disability 
cannot be service connected on the basis of its incurrence or 
aggravation in service. VAOPGCPREC 11-96.  Thus, service 
connection for the veteran's hepatitis C may not be granted 
based on intravenous drug use in service, even if such drug 
use were adequately shown.

The veteran's hepatitis C was diagnosed many years after 
separation from service. In addition to the intravenous drug 
use, the veteran has reported exposure to considerable 
inoculations by air gun; however, there is no corroboration 
of the veteran's assertions within his service medical 
records.  The Board does not find the veteran's report of in-
service risk factors to be credible, as the evidence of 
record shows that the veteran has on various occasions 
reported or been shown to have multiple incidents of drug 
abuse.     

The November 2005 VA liver, gall bladder, and pancreas 
examination report concluded that the most likely risk factor 
for hepatitis C was the veteran's history of intravenous drug 
use.  As noted above, hepatitis C may not be granted based on 
illegal intravenous drug use, either in service or post-
service.  The Board finds the opinion to be probative as it 
was definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board has considered the veteran's assertions in support 
of his claim that he has hepatitis C as a result of his 
service.  While he is certainly competent to relate what he 
did in service and after service, and to describe the extent 
of his current hepatitis C symptomatology, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board recognizes that the veteran asserted having an 
inoculation by an air gun during his period of service; 
however, there is no competent evidence of record to 
establish that hepatitis C exposure is in actuality due to 
the asserted activity in service, especially in light of the 
well-documented and significant post-service history of 
multiple drug abuse, addiction, and treatment.  For the 
reasons indicated, the Board finds that the veteran's recent 
assertions are not consistent, are outweighed by the earlier 
histories, including those made for treatment purposes, and 
are not supported by any other evidence in the record, 
including service medical record evidence.   For the Board to 
conclude that the veteran's hepatitis C was incurred during 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, service connection for hepatitis C is denied.  
The veteran's assertion that his hepatitis C was incurred as 
a result of service is speculative, and there is no 
documentation that he was exposed to a risk activity during 
his period of active service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim. See 
Gilbert, 1 Vet. App. at 53.

Cervical spine disorder

The veteran's August 1972 induction report of medical 
examination shows no abnormalities of the spine of other 
musculoskeletal system upon clinical evaluation.  A 
chronological record of medical care dated in November 1975 
shows that the veteran was treated for reported neck pain.  
Physical examination had revealed tenderness in the sub-
occipital left, with restricted range of motion.  The 
diagnosis was myositis.  

The veteran's May 1976 separation report of medical 
examination shows that upon clinical evaluation, his spine 
and other musculoskeletal system were normal.  The associated 
separation report of medical history, also dated in May 1976, 
shows that the veteran indicated he had never had back pain 
or arthritis.

Subsequent to service, a VA outpatient treatment record dated 
in October 2003 shows that the veteran indicated that during 
service in 1974, he had been unloading heavy items from a 
truck at which time he sustained an injury to his head and 
neck manifested by aching and pain.  He indicated that he was 
treated at an infirmary.  His symptoms included stiffness and 
aching in the muscles of the neck and upper back, and that he 
would also experience tingling in the forearm.

A VA outpatient treatment record, also dated in October 2003, 
shows that the veteran was treated for neck pain following 
hearing a snap when he had bent over to pick up a hose while 
turning his head.  He described resulting pain, numbness, and 
tingling.

A VA outpatient treatment record dated in November 2004 shows 
that the veteran reported longstanding ongoing chronic neck 
and back pain.

VA outpatient treatment records dated in January 2005 and 
February 2005 show that the veteran reported a stiff neck 
following an incident at work whereby he had been carrying a 
board at work when one side dropped.  A longstanding ongoing 
chronic history of neck and back pain was noted.  The 
diagnosis was degenerative joint disease of the neck, with 
strain, possibly early herniated disk.

During the November 2005 VA examination, the veteran reported 
that he first injured his neck during service when he had 
been unloading a heavy box of chicken from a shelf which fell 
onto his right shoulder.  He described being in a neck brace 
for about two weeks.  No other history of trauma to this area 
was noted.  He reported a history of recurrent symptoms in 
the neck area.  X-rays of the cervical spine showed 
multilevel degenerative disc disease.  The impression was 
degenerative disc disease of the cervical spine, with 
significant decrease in range of motion.  The examiner 
concluded that this was most likely caused by the trauma that 
occurred while the veteran was in service.

A VA magnetic resonance imaging (MRI) study of the cervical 
spine dated in March 2006 shows an impression of multilevel 
degenerative disc and facet disease, most severe at C4-5, 
where there was mild central canal stenosis and moderate 
bilateral neural foraminal narrowing.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The Board recognizes that the veteran 
was treated for reported neck pain in service in November 
1975, for which he was diagnosed with myositis.  However, 
this appears to have been acute and transitory in nature as 
it was the only record of treatment in service, and during 
the veteran's May 1976 separation examination, his spine and 
musculoskeletal system were clinically normal.  Additionally, 
the veteran, himself, indicated that he had never had back 
pain or arthritis.  The veteran's separation physical 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The weight of the 
service medical records is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the veteran.

The record is also devoid of any records of treatment for 
symptoms associated with the veteran's asserted cervical 
spine disorder until the October 2003 VA outpatient treatment 
records, approximately 27 years following separation from 
service. Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran's lay assertions of in-service cervical spine 
injury that is related to a current disability is outweighed 
by the normal spine at discharge from service and the absence 
of any reports of a cervical spine disorder for many years 
following service.  Moreover, in October 2003, the veteran 
described his in-service cervical spine injury to an incident 
wherein he had been unloading heavy items from a truck.  In 
November 2005, he attributed his symptoms to unloading a 
heavy box of chicken from a shelf during service.  The 
veteran's inconsistent statements are found to provide 
evidence against the claim as they are also found to diminish 
his overall credibility.

The Board has considered the November 2005 VA examination in 
which the examiner concluded that the veteran's cervical 
spine disorder was most likely caused by the trauma that 
occurred while the veteran was in service.  However, a 
medical diagnosis is only as credible as the history on which 
it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  Apart from evidence that the examiner's 
assessments were made on the basis of primarily the veteran's 
account, the facts underlying the assessments are not 
substantiated by the record, as at the time he was separated 
from active service there were no residuals of a cervical 
spine injury.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (It is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran.).    

When viewed against the background of the service medical 
records which provide an isolated incident of reported neck 
pain, and the lack of any evidence of symptoms associated 
with a cervical spine disorder at separation or until 2003, 
the medical evidence of record does not establish that there 
is a nexus between any current diagnosis and service.  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. 
at 233 [the Board was not bound to accept opinions of two 
doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].

The Board has considered the veteran's statements in support 
of his claim that he has a cervical spine disorder as a 
result of his service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to render a 
medical diagnosis or opinion as to medical causation.  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.

Additionally, there is no evidence of record that the veteran 
had manifested any symptoms of arthritis of the cervical 
spine within one year from the date of separation from 
service.  As such, presumptive service connection pursuant to 
38 C.F.R. § 3.307 would also not be available.

In the absence of medical evidence establishing that the 
veteran currently has a cervical spine disability that is 
related to an in-service injury or disease, the preponderance 
of the evidence is against the claim for service connection 
for a cervical spine disorder.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hepatitis C is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


